Citation Nr: 1021160	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for hearing loss of the 
right ear.

2.	Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
hearing loss in both ears and granted service connection for 
tinnitus.  The Veteran disagreed with the denials of service 
connection for hearing loss.  Accordingly, this matter is 
properly before the Board for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.	The Veteran had normal hearing before his separation from 
active duty in August 1968.  

3.	The Veteran does not have hearing loss in the right ear 
that meets the criteria for disability for VA purposes.

4.	The Veteran has current sensorineural hearing loss in the 
left ear.

5.	The Veteran's hearing loss in the left ear was not 
incurred in or as a consequence of service nor is it 
presumed to have been incurred in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss to the 
right and left ears are not met. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

In a letter dated in October 2008, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection for hearing loss 
to the right and left ears, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology, and by affording him the 
opportunity to give testimony before the Board in Newark, New 
Jersey in January 2010.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
The Veteran submitted new evidence in January 2010 and waived 
Regional Office consideration.  As such, the claim does not 
have to be remanded for Regional Office consideration as per 
38 C.F.R. § 20.1304 (c).  

The examination provided and medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided includes 
well-reasoned rationale.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claim.

The Veteran asserts that he has bilateral hearing loss as a 
result of his military service.  He states that he was a 
trainer at Fort Benning, where he trained officers in the 
field under combat conditions with live fire.  He further 
asserts that he was exposed to mortars, M-60, M-16, and M-14 
machine guns, small arms fire, and Bazookas while jets flew 
overhead and bombed.  The Veteran states that he did not have 
hearing protection and after a week in the field, he could 
not sleep due to the constant humming in his ears long after 
the exercises were over.  He acknowledges that he did not 
seek treatment for the humming in his ear until going to 
Martin Army Hospital in May 1968.  He explains that he did 
not seek treatment because seeking treatment was looked down 
upon as if a soldier was trying to get out of duty.  While 
the Veteran has noted complaints of tinnitus, the Veteran has 
not made any specific complaints of hearing loss during 
service.  The Board notes that service connection for 
tinnitus has been granted.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The Veteran seeks service connection for hearing loss, which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) 
and service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease was 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the Veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the Veteran was discharged from service in August 
1968, the evidence must show that his chronic disease was 
manifest to a degree of ten percent by August 1969 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  

The Veteran served in the United States Army from August 1966 
to August 1968 in an infantry brigade.  The Veteran's service 
treatment records do not show any loss of hearing either upon 
entry into service or upon discharge examination.  Consistent 
with the Veteran's statements that he did not seek medical 
advice for hearing loss while in the service, the medical 
records do not include treatment for hearing loss.  As such, 
there is no hearing disability noted during service.  

The Veteran first sought treatment in October 2008 at 
Southern Ocean County Hospital.  The audiologist noted the 
Veteran reported continuous bilateral tinnitus and decreased 
hearing due to noise exposure during his military service and 
stated that the Veteran had mild to moderate bilateral 
sensory neural hearing loss.  The audiologist did not provide 
a nexus opinion.  It is noted that the evidence is in a 
format that is incompatible for VA rating purposes.  
Specifically, the report includes audiometric findings of 
puretone hearing threshold levels that are shown in graphic 
form instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

In December 2008, the Veteran underwent VA examination.  The 
VA audiology report showed the Veteran had unilateral 
sensorineural hearing loss in the left ear.  The examiner 
stated that because testing conducted shortly before the 
Veteran was separated from service revealed normal hearing 
sensitivity, it was not likely that the Veteran's present 
mild to moderate unilateral hearing loss was related to 
military noise exposure, but it was as likely as not that the 
Veteran's constant humming tinnitus was related to military 
noise exposure because the Veteran reported the tinnitus 
starting in 1968.  The examiner did not find that the Veteran 
had hearing loss in the right ear.  

Subsequently, a March 2009 audiology report from Garden State 
Hearing and Balance Center reflected the Veteran had mild 
sensorineural hearing loss in both ears that was more than 
likely secondary to the Veteran's military service.  Again, 
it is noted that the report includes audiometric findings of 
puretone hearing threshold levels that are shown in graphic 
form instead of numeric form and the Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly.  However, the audiologist gave no 
rationale as to why the hearing loss was more likely related 
to the Veteran's military service nor was there evidence that 
the audiologist reviewed the Veteran's file.  The Board notes 
that it is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the Board finds the Garden State Hearing and Balance Center 
report to be inadequate for rating purposes.

In an April 2009 addendum to the December 2008 VA examination 
report, the examiner opined that if the Veteran's present 
hearing loss had been present at the time of the audiometric 
test conducted in June 1968, it is extremely likely it would 
have been identified and recorded.  Therefore, the VA 
examiner stated that it was not as likely as not that the 
Veteran had a loss of hearing on that date.  The VA examiner 
conceded that it is possible the Veteran had a notch-like 
sensorineural hearing loss at 6000 Hz in June 1968 and could 
have incurred a loss of hearing from activities he engaged in 
during the period between June 1968 and August 1968.  
However, the probability of that occurring would not be fifty 
percent.  Therefore, it is not as likely as not that the 
Veteran's present sensorineural hearing loss at frequencies 
other than 6000 Hz is related to military noise.  

A February 2010 private audiology report, shown in numerical 
form, showed frequencies greater than 26 decibels in the left 
ear at 2000 Hz, 3000 Hz, and 4000 Hz.  This clearly reflects 
a current disability, which is consistent with all other 
evidence of record.  The document, however, does not include 
a nexus opinion.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In this instance, the Garden State audiologist 
stated that the Veteran's hearing loss is more than likely 
secondary to his military service but does not give a 
reasoned medical explanation supporting the conclusion.  On 
the other hand, the VA examiner stated that the Veteran's 
hearing loss is not as likely a result of military noise 
exposure because if the Veteran had hearing loss as a result 
of his military service, it is extremely likely it would have 
been identified and recorded on the June 1968 test.  The 
Board, therefore, finds the Garden State Audiology report 
inadequate because the report lacks a rationale as to why the 
hearing loss is likely to be related to military noise 
exposure and accords more weight to the April 2009 VA opinion 
that included a well-reasoned rationale.

Furthermore, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Veteran states that his hearing loss is a result of his work 
in the infantry brigade.  However, an examination two months 
prior to the Veteran's separation from service showed no 
hearing loss, and the Veteran did not seek treatment for 
hearing loss until forty years after his separation from 
military service.  These facts weigh against the Veteran's 
claim.

The Board appreciates the Veteran's belief that his hearing 
loss was caused during his military service.  While the 
Veteran is credible to report on his symptoms, the Board will 
nonetheless give more evidentiary weight to the objective 
medical evidence found in his treatment records and reported 
by the VA examiner because they are based on the objective 
medical evidence seen in the medical records as reported on 
by medical experts.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  The evidence deemed most probative by 
the Board demonstrates that the Veteran does not have hearing 
loss in the right ear that meets the criteria for disability 
for VA purposes.  The evidence further shows that the 
Veteran's hearing loss in the left ear is not related to 
military noise exposure and did not begin during service or 
within one year of discharge from service.  Based on the 
evidence of record, the Board finds that service connection 
for hearing loss must be denied on both direct and 
presumptive bases.

ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for hearing loss of the left ear is 
denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


